  Case 1:20-cv-01131-MN Document 1-4 Filed 08/27/20 Page 1 of 6 PageID #: 32




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 Magnacross LLC,                                                Case No.
        Plaintiff,                                              Patent Case
        v.                                                      Jury Trial Demanded
 Proxicast, LLC,

        Defendant.


                 PLAINTIFF MAGNACROSS LLC’S NOTICE OF RELATED CASES

       Plaintiff Magnacross LLC files this notice of related cases. Plaintiff filed related patent

infringement actions in these cases below:



 Case                                                                      Case Filing Date
 Magnacross LLC v. Best Buy Purchasing, LLC d/b/a Insignia Products        10/15/2014
 2-14-cv-00953 (EDTX)
 Magnacross LLC v. BlackBerry Corporation                                  10/15/2014
 2-14-cv-00954 (EDTX)
 Magnacross LLC v. Fujitsu America, Inc.                                   10/15/2014
 2-14-cv-00955 (EDTX)
 Magnacross LLC v. HTC America, Inc.                                       10/15/2014
 2-14-cv-00956 (EDTX)
 Magnacross LLC v. LG Electronics USA, Inc.                                10/15/2014
 2-14-cv-00957 (EDTX)
 Magnacross LLC v. Microsoft Corporation                                   10/15/2014
 2-14-cv-00958 (EDTX)
 Magnacross LLC v. Motorola Mobility LLC                                   10/15/2014
 2-14-cv-00959 (EDTX)
 Magnacross LLC v. Samsung Electronics America, Inc                        10/15/2014
 2-14-cv-00960 (EDTX)
 Magnacross LLC v. Sony Electronics Inc.                                   10/15/2014
 2-14-cv-00961 (EDTX)
 Magnacross LLC v. ZTE (USA) Inc.                                          10/15/2014
 2-14-cv-00962 (EDTX)


                                                  1
 Case 1:20-cv-01131-MN Document 1-4 Filed 08/27/20 Page 2 of 6 PageID #: 33



Magnacross LLC v. Acer America Corporation                    5/26/2015
2-15-cv-00840 (EDTX)
Magnacross LLC v. ASUS Computer International                 5/26/2015
2-15-cv-00841 (EDTX)
Magnacross LLC v. AT&T Mobility LLC                           5/26/2015
2-15-cv-00842 (EDTX)
Magnacross LLC v. BLU Products, Inc.                          5/26/2015
2-15-cv-00843 (EDTX)
Magnacross LLC v. Cellco Partnership d/b/a Verizon Wireless   5/26/2015
2-15-cv-00844 (EDTX)
Magnacross LLC v. Fuhu, Inc.                                  5/26/2015
2-15-cv-00845 (EDTX)
Magnacross LLC v. Kyocera Communications, Inc.                5/26/2015
2-15-cv-00846 (EDTX)
Magnacross LLC v. Motion Computing, Inc.                      5/26/2015
2-15-cv-00847 (EDTX)
Magnacross LLC v. MSI Computer Corp.                          5/26/2015
2-15-cv-00848 (EDTX)
Magnacross LLC v. Panasonic Corporation of North America      5/26/2015
2-15-cv-00849 (EDTX)
Magnacross LLC v. Razer USA, Ltd.                             5/26/2015
2-15-cv-00850 (EDTX)
Magnacross LLC v. Shaghal Ltd. d/b/a eMatic                   5/26/2015
2-15-cv-00851 (EDTX)
Magnacross LLC v. Sprint Spectrum LP                          5/26/2015
2-15-cv-00852 (EDTX)
Magnacross LLC v. TCT Mobile (US), Inc.                       5/26/2015
2-15-cv-00853 (EDTX)
Magnacross LLC v. T-Mobile USA, Inc.                          5/26/2015
2-15-cv-00854 (EDTX)
Magnacross LLC v. United States Cellular Corporation          5/26/2015
2-15-cv-00855 (EDTX)
Magnacross LLC v. Visual Land Inc.                            5/26/2015
2-15-cv-00856 (EDTX)
Magnacross LLC v. Xplore Technologies Corp.                   5/26/2015
2-15-cv-00857 (EDTX)
Magnacross LLC v. Yifang USA Inc. d/b/a EFun                  5/26/2015
2-15-cv-00858 (EDTX)
Magnacross LLC v. Zebra Technologies Corporation              5/26/2015
2-15-cv-00859 (EDTX)
Magnacross LLC v. Actiontec Electronics, Inc.                 5/17/2016
2-16-cv-00506 (EDTX)
Magnacross LLC v. ADTRAN, Inc.                                5/17/2016
2-16-cv-00507 (EDTX)

                                                 2
 Case 1:20-cv-01131-MN Document 1-4 Filed 08/27/20 Page 3 of 6 PageID #: 34



Magnacross LLC v. Aerohive Networks, Inc.               5/17/2016
2-16-cv-00508 (EDTX)
Magnacross LLC v. Allied Telesis, Inc.                  5/17/2016
2-16-cv-00509 (EDTX)
Magnacross LLC v. Belkin International, Inc.            5/17/2016
2-16-cv-00510 (EDTX)
Magnacross LLC v. Cradlepoint, Inc.                     5/17/2016
2-16-cv-00511 (EDTX)
Magnacross LLC v. D-Link Systems, Inc.                  5/17/2016
2-16-cv-00512 (EDTX)
Magnacross LLC v. Encore Electronics, Inc.              5/17/2016
2-16-cv-00513 (EDTX)
Magnacross LLC v. Newo Corporation                      5/17/2016
2-16-cv-00514 (EDTX)
Magnacross LLC v. Sophos Inc.                           5/17/2016
2-16-cv-00515 (EDTX)
Magnacross LLC v. Teldat Corporation                    5/17/2016
2-16-cv-00516 (EDTX)
Magnacross LLC v. TP-Link USA Corporation               5/17/2016
2-16-cv-00517 (EDTX)
Magnacross LLC v. TRENDnet, Inc.                        5/17/2016
2-16-cv-00518 (EDTX)
Magnacross LLC v. WatchGuard Technologies, Inc.         5/17/2016
2-16-cv-00519 (EDTX)
Magnacross LLC v. Western Digital Corporation           5/17/2016
2-16-cv-00520 (EDTX)
Magnacross LLC v. Zoom Telephonics, Inc.                5/17/2016
2-16-cv-00521 (EDTX)
Magnacross LLC v. ZyXEL Communications, Inc.            5/17/2016
2-16-cv-00522 (EDTX)
Magnacross LLC v. Avaya, Inc.                           12/28/2016
2-16-cv-01461 (EDTX)
Magnacross LLC v. Comtrend Corporation                  12/28/2016
2-16-cv-01462 (EDTX)
Magnacross LLC v. EnGenius Technologies, Inc.           12/28/2016
2-16-cv-01463 (EDTX)
Magnacross LLC v. Huawei Technologies USA, Inc.         12/28/2016
2-16-cv-01464 (EDTX)
Magnacross LLC v. Juniper Networks, Inc.                12/28/2016
2-16-cv-01465 (EDTX)
Magnacross LLC v. Siemens Corporation                   12/28/2016
2-16-cv-01466 (EDTX)
Magnacross LLC v. Sierra Wireless America, Inc.         12/28/2016
2-16-cv-01467 (EDTX)

                                                  3
 Case 1:20-cv-01131-MN Document 1-4 Filed 08/27/20 Page 4 of 6 PageID #: 35



Magnacross LLC v. Fortinet, Inc.                            4/12/2017
2-17-cv-00295 (EDTX)
Magnacross LLC v. Multi-Tech Systems, Inc.                  4/12/2017
2-17-cv-00296 (EDTX)
Magnacross LLC v. NETGEAR, Inc.                             4/12/2017
2-17-cv-00297 (EDTX)
Magnacross LLC v. Novatel Wireless, Inc.                    4/12/2017
2-17-cv-00298 (EDTX)
Magnacross LLC v. Phoenix Contact USA, Inc.                 4/12/2017
2-17-cv-00299 (EDTX)
Magnacross LLC v. Proxim Wireless Corporation               4/12/2017
2-17-cv-00300 (EDTX)
Magnacross LLC v. Control4 Corporation                      8/2/2017
1-17-cv-01068 (DDE)
Magnacross LLC v. Digi International Inc.                   8/2/2017
1-17-cv-01069 (DDE)
Magnacross LLC v. Kaonmedia USA, Inc.                       8/2/2017
1-17-cv-01070 (DDE)
Magnacross LLC v. Raisecom Inc.                             8/2/2017
1-17-cv-01071 (DDE)
Magnacross LLC v. Technicolor USA, Inc.                     8/2/2017
1-17-cv-01072 (DDE)
Magnacross LLC v. Multi-Tech Systems, Inc.                  9/14/2017
0-17-cv-04267 (DMN)
Magnacross LLC v. Barco, Inc.                               11/20/2017
1-17-cv-01682 (DDE)
Magnacross LLC v. Dasan Zhone Solutions Inc.                11/20/2017
1-17-cv-01683 (DDE)
Magnacross LLC v. IC Intracom USA, LLC                      11/20/2017
1-17-cv-01684 (DDE)
Magnacross LLC v. Lantronix, Inc.                           11/20/2017
1-17-cv-01685 (DDE)
Magnacross LLC v. Wirepath Home Systems, LLC d/b/a SnapAV   12/14/2017
2-17-cv-00773 (EDTX)
Magnacross LLC v. Edimax Computer Company                   8/7/2018
3-18-cv-04759 (NDCA)
Magnacross LLC v. Logitech Inc                              8/7/2018
3-18-cv-04762 (NDCA)
Magnacross LLC v. Sercomm USA INC.                          8/7/2018
3-18-cv-04754 (NDCA)
Magnacross LLC v. SMC Networks, Inc.                        8/22/2018
1-18-cv-01296 (DDE)
Magnacross LLC v ABP International, Inc.                    9/6/2018
3-18-cv-02368 (NDTX)

                                             4
 Case 1:20-cv-01131-MN Document 1-4 Filed 08/27/20 Page 5 of 6 PageID #: 36



Magnacross LLC v. Hughes Network Systems, LLC                9/26/2018
1-18-cv-01494 (DDE)
Magnacross LLC v. Legrand North America, LLC d/b/a Legrand   9/26/2018
1-18-cv-01495 (DDE)
Magnacross LLC v. SunvalleyTek International, Inc.           10/1/2018
3-18-cv-06011 (NDCA)
Magnacross LLC v. Qolsys, Inc.                               3/29/2019
1-19-cv-00605 (DDE)
Magnacross LLC v. Lennox Industries, Inc.                    4/30/2019
1-19-cv-00793 (DDE)
Magnacross LLC v. Brother Industries (USA), Inc.             10/29/2019
1-19-cv-02048 (DDE)
Magnacross LLC v. Omnitracs, LLC                             10/29/2019
1-19-cv-02049 (DDE)
Magnacross LLC v. Advantech Corporation                      10/31/2019
3-19-cv-07190 (NDCA)
Magnacross LLC v. Monoprice, Inc.                            10/31/2019
2-19-cv-09402 (CDCA)
Magnacross LLC v. Netis Systems USA Corporation              10/31/2019
2-19-cv-09406 (CDCA)
Magnacross LLC v. General Electric Company                   1/29/2020
1-20-cv-00641 (NDIL)
Magnacross LLC v. Freewave Technologies, Inc.                1/29/2020
1-20-cv-00139 (DDE)
Magnacross LLC v. Leviton Manufacturing Co., Inc.            1/29/2020
1-20-cv-00140 (DDE)
Magnacross LLC v. Lexmark International, Inc.                1/29/2020
1-20-cv-00141 (DDE)
Magnacross LLC v. GE MDS, LLC                                7/20/2020
1-20-cv-00964 (DDE)
Magnacross LLC v. Itron, Inc.                                7/24/2020
6-20-cv-00673 (WDTX)
Magnacross LLC v. OKI Data Americas, Inc.                    7/24/2020
3-20-cv-01959 (NDTX)
Magnacross LLC v. Strix Systems, Inc.                        7/28/2020
1-20-cv-01007 (DDE)
Magnacross LLC v. IOGEAR, Inc.                               7/31/2020
2-20-cv-06891 (CDCA)




                                               5
  Case 1:20-cv-01131-MN Document 1-4 Filed 08/27/20 Page 6 of 6 PageID #: 37




                                    Respectfully submitted,


                                    GAWTHROP GREENWOOD, PC
                                    /s/ David deBruin
                                    David W. deBruin, Esq. (#4846)
                                    3711 Kennett Pike, Suite 100
                                    Wilmington, DE 19807
                                    Phone: 302-777-5353
Dated: August 27, 2020              ddebruin@gawthrop.com

                                    Attorneys for Plaintiff
                                    Magnacross LLC


Isaac Rabicoff
Rabicoff Law LLC
73 W Monroe St
Chicago, IL 60603
(773) 669-4590
isaac@rabilaw.com




                                       6
